WASHINGTON, Circuit Justice.
The replication having denied all the matter of the plea, the latter must be supported by evidence. If an answer, responsive to any charge in the bill, deny the same, it must be opposed on the part of the complainant, (who makes this part of the answer evidence, by calling upon the defendant to give evidence against himself,) by two witnesses, or by one' witness, with the addition of circumstances. But a plea is always in avoidance of the bill, and never responsive to it It of course stands for nothing, as evidence of the. facts stated in it. Plea overruled.
[See Case No. 5,367.]